JENNINGS, J.
The certificate of the county clerk of the county wherein this action was tried has been submitted in support of this motion by respondents to dismiss the appeal herein for failure of appellant to file a transcript on appeal within the required time.  Prom the aforementioned certificate it appears that notice of appeal from a judgment rendered in favor of respondents was filed on July 10, 1937, that no proceedings for settlement of a bill of exceptions or for the preparation of a reporter’s transcript are now pending in the trial court, the proceedings therefore initiated by appellant H. P. Turnstall having been terminated by order of the trial court on October 22, 1937. Under these circumstances the motion is proper and must be granted. (Christensen v. Couey, 136 Cal. App. 268 [28 Pac. (2d) 689].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.